DETAILED ACTION
This Office action is in response to the applicant's filing of 07/10/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-13 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-13 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 1 recites a system for sending an image to a vehicle device based on the location/motion of the device and captured image data. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Sending an image to a vehicle device based on the location/motion of the device and captured image data is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: Device, Sensor, Display, Camera, and System. These additional elements in claim 1 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. device determining geolocation/motion, display to display images, and camera to capture images, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0072], for implementing the “general-purpose computer”, which do not amount to significantly more than the abstract idea of 
Dependent claims 2-13 further recite the system of claim 1. Dependent claims 2-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claim 1. For example, claims 2-13 describe the limitations for displaying the image and for how the display is arranged – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 2-13, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0344062 to Lamont in view of U.S. Patent 10,416,947 to Zenoff.

With respect to Claim 1:
Lamont teaches:
A mobile advertising system, comprising: a device capable of determining a geolocation of the device (i.e. determining geolocation of automobile) (Lamont: ¶ [0039] “Further, geo-locations of advertisement mediums 158 ( e.g., automobiles, boats, planes, trains, etc.) and/or user communication devices 160 may be transmitted to server 156, which may push the data (e.g., the data provided by business representative 152) to one or more advertising mediums 158 and/or one or more user communication devices 160. Any data received by advertising medium may be forwarded to user communication device 160.”);
a display, coupled to the device in which the display faces in a direction (i.e. advertising medium is attached to vehicle) (Lamont: ¶ [0085] “Turning now to FIG. 6, a side view of a vehicle 623 is illustrated. The vehicle 623 may or may not be similar to the vehicle 523a of FIG. 5A in some embodiments. In this particular embodiment, the interior of the vehicle 623 is exposed to show that various cartons 631-633 of goods are stored in the vehicle 623. Such goods may be en route to delivery to one or more destination locations. In this particular embodiment, the vehicle 623 may also include an advertising module 608a.”); and
a camera, coupled to the device, in which the camera captures an scene in the direction (i.e. vehicle integrated camera takes pictures of the surroundings) (Lamont: ¶ [0032] “In some embodiments, the user vehicle 104 may be equipped with a navigation system 105. Such a navigation system 105 may be portable, or built directly into the user vehicle 104. Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.”),
in which the device sends at least one image to the display based at least in part on the geolocation of the device, the determined motion of the device, and the scene in the direction (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.”),
and the display shows the at least one image in the direction (i.e. advertising image is accompanied with images associated with location such as surrounding images of the vehicle) (Lamont: ¶ [0032] “Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0078] “The road sign 525b may operate in a similar manner. In FIG. SB, the road sign 525b may be a local, state, or federally provided sign 525b that indicates that a particular location (e.g., city, landmark, etc.) is ahead. The sign 525b could, however, be any other type of signage found along a roadway. In this particular embodiment, the sign 525b also includes an icon 530b that may indicate that data is available via wireless transmission. The icon 530b may, but need not necessarily, be the same as, or similar to, the icon 530a on the billboard 526b. In this particular embodiment, the icon 530b may be associated with an additional image (e.g., the shape of the state of Arkansas) to indicate that the information is administered or provided by a particular entity. Text optionally accompanies the icon 530b, and in this embodiment indicates that information on goods/services including but not limited to food, lodging, medical services, recreational facilities, and auto repair may be available through an advertising module associated with the sign 525b.”).
Lamont does not explicitly disclose at least one sensor, coupled to the device, for determining at least a motion of the device.
However, Zenoff further discloses at least one sensor, coupled to the device, for determining at least a motion of the device (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor for determining a motion of the device to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 2:
Lamont teaches:
The mobile advertising system of claim 1, in which the at least one image is a video segment (Lamont: ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user.”).

With respect to Claim 3:
Lamont teaches:
The mobile advertising system of claim 2, in which a length of the video segment is based at least in part on a change in the image (i.e. “special moment” signifies a change in the image) (Lamont: ¶ [0100] “As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof. Further, the photo may include a validation of attendance (e.g., date, time of specific moment, GPS coordinate(s) of that moment of that event) defined on the memento received by the end user.”).

With respect to Claim 4:
Lamont teaches:
The mobile advertising system of claim 1, in which the display is further coupled to an automobile (Lamont: ¶ [0085] “Turning now to FIG. 6, a side view of a vehicle 623 is illustrated. The vehicle 623 may or may not be similar to the vehicle 523a of FIG. 5A in some embodiments. In this particular embodiment, the interior of the vehicle 623 is exposed to show that various cartons 631-633 of goods are stored in the vehicle 623. Such goods may be en route to delivery to one or more destination locations. In this particular embodiment, the vehicle 623 may also include an advertising module 608a.”).

With respect to Claim 5:
Lamont does not explicitly disclose the mobile advertisement system of claim 4, in which the direction faces toward a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display.
However, Zenoff further discloses in which the direction faces toward a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display (Zenoff: Col. 9 Lines 16-18 “The screen can be a screen that attaches to a back of a motorcycle or helmet, attach to a back of a bicycle, scooter, and their associated helmets.” Furthermore, as cited in Col. 14 Lines 33-38 “In some examples, the display device can project the media on a surface of a body of a vehicle. For example, the display device projects the media on a back panel of a truck. As another example, the display device displays or projects the media on a window of a vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s direction faces toward a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 6:
Lamont does not explicitly disclose the mobile advertising system of claim 1, in which the at least one sensor is an accelerometer.
However, Zenoff further discloses in which the at least one sensor is an accelerometer (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor is an accelerometer to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 7:
Lamont does not explicitly disclose the mobile advertising system of claim 1, in which the device calculates a display time for each image in the at least one image shown on the display in the direction.
However, Zenoff further discloses in which the device calculates a display time for each image in the at least one image shown on the display in the direction (i.e. automatically determining a time interval of interest for when the advertisement is shown) (Zenoff: Col. 22 Lines 56-64 “A time interval of interest 320 can be selected on the time sequence 305. One or more contexts can be selected, such as contexts 325. It will be understood that these are exemplary selections, and any combination of parameters can be selected. The selection can be made, for example, through the user interface 140, the input API 180, and/or the output API 185. In some embodiments, the selection is made algorithmically and/or automatically.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s calculating a display time for each image in the at least one image shown on the display in the direction to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 8:
Lamont teaches:
The mobile advertising system of claim 1, in which the device sends at least one image to the display further based at least in part on a time of day (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.”),.

With respect to Claim 9:
Lamont teaches:
The mobile advertising system of claim 1, in which the at least one image comprises a quick response (QR) code (i.e. advertising medium includes qr code) (Lamont: ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object. The picture may even include a car, package, commercial product, or some other object about which the user is interested in receiving further information or relevant data from or about. In act 216, a software application on the user communication device, at a server (e.g., as accessible through a browser or dedicated application), or distributed application may process and decode the picture.”).

With respect to Claim 10:
Lamont teaches:
The mobile advertising system of claim 1, in which the at least one image comprises a uniform resource locator (URL) (i.e. advertising medium includes url) (Lamont: ¶ [0035] “In some embodiments, a user may selectively or optionally receive data from a compatible advertising medium equipped with an advertising module 108. Data may include, but is not limited to, advertisements, coupons, promotions and offers, loyalty rewards, contests, gaming, links to URL websites,”).

With respect to Claim 11:
Lamont teaches:
The mobile advertising system of claim 1, in which the at least one image comprises a discount code (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 12:
Lamont teaches:
The mobile advertising system of claim 1, in which a remuneration is associated with each image of the at least one image (i.e. users may scan code in order to receive additional benefits like a discount) (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 13:
Lamont does not explicitly disclose the mobile advertisement system of claim 1, in which a list of images is preprogrammed into the device to be shown on the display.
However, Zenoff further discloses in which a list of images is preprogrammed into the device to be shown on the display (i.e. advertisements are displayed according to schedule which is stored in computer memory) (Zenoff: Col. 12 Lines 33-38 “The method can include receiving the display and/or location preference or schedule from the user. The display and/or location preference or schedule can be stored in the computer memory. The display and/or location preference or schedule can be received from a mobile electronic device of the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s list of images is preprogrammed into the device to be shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2019/0251600 to Cabrera for disclosing A vehicle-mounted directed advertisement system and method enables a marketing user to configure an advertisement campaign, and display the advertisement, in the form of audio-visual digital content, from a vehicle-mounted electronic display that is driven by a driving user, and directed towards a targeted consumer in a target geographic marketing area. The advertisement is designed by the marketing user and directed towards the targeted consumer through the electronic display. The audio-visual content is stored on a server and communicated to the electronic display. The location of driving user's portable communication device is tracked and generates audio-visual content based on its position relative to a geographic fence marketing perimeter. The driving user is payed to mount the electronic display and navigate through the geographic fence, so as to engage a targeted consumer with the advertisement. A dynamic traffic message displays on the electronic display when a traffic event occurs.
U.S. Patent 9,775,003 to Ciecko for disclosing a media content delivery system includes a network server in communications with a plurality of mobile communication devices. The network server maintains a map of geofence instances and corresponding geographic locations of each, and it maintains a store of media content that relates to each geographic location. Each of the communication devices has functionality that operates to determine its current geographic location and to send the current geographic location to the network server. The network server runs a logical process that determines if a current location of the mobile device corresponds to a geo-fence location, and if so, operates to determine whether the user is waiting in a queue defined by the geo-fence. If both of these conditions are satisfied, the server selects and delivers media content to the mobile device that relates in some manner to a venue associated with the identified geo-fence instance.
U.S. Publication 2010/0250368 to Porco for disclosing The invention consists of a method of advertising on mobile devices, comprising the steps of: a) collecting registration information from a user, the registration information including demographic, geographic and chronological information about the user; b) creating an advertising block containing one or more advertisements based on the user's demographic and geographic information; c) sending the advertising block to a mobile device designated by the user, at times determined by the user's geographic and chronological information; d) tracking and recording viewing of advertisements in the advertising block by the user; and e) compensating the user based on the viewing records for the advertisements within the advertisement block. The invention further consists of a system for providing mobile device advertising according to the method.
U.S. Publication 2014/0040016 to Amla for disclosing dynamically changing targeted advertising content is dispatched wirelessly in real time via a cellular network from a remote web portal to a plurality of vehicles, and ads are displayed on a digital display mounted in a rear window of the vehicles. Vehicles communicate wirelessly to the web portal their geographic location, and cameras are used to record the effect of the ads on viewers in following vehicles. Ads are changed based upon criteria established by advertisers, changing vehicle geographic locations, and changing conditions such as areas, times of day, traffic on roads, and profiles of viewers.
U.S. Patent 10,740,796 to Brubaker for disclosing methods and systems relating to a vehicle display are provided. One or more exterior vehicle body panels having an integral visual display portion are configured to show digital content and conform to the contours of the one or more exterior body panels. The visual display portion includes a light emitting portion and a covering portion. Additionally, one or more processors are configured to generate a signal received by the visual display portion and affect the digital content displayed by the visual display portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 3, 2021